Case: 2:20-cv-01429-MHW-EPD Doc #: 14 Filed: 06/11/20 Page: 1 of 1 PAGEID #: 50

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
JOHN DOE, ) Case No. 2:20-cv-01429
Plaintiff, Judge Michael H. Watson
V. Chief Magistrate Judge Elizabeth P. Deavers
THE OHIO STATE UNIVERSITY,
Defendant.
)

 

ORDER GRANTING JOINT MOTION TO EXTEND DEFENDANT THE
OHIO STATE UNIVERSITY’S DEADLINE TO MOVE, ANSWER, OR
OTHERWISE PLEAD IN RESPONSE TO THE COMPLAINT
Upon review of the parties’ Joint Motion to Extend Defendant The Ohio State University’s
Deadline to Move, Answer, or Otherwise Plead in Response to the Complaint (Doc. 13), for good
cause shown, the motion is GRANTED. IT IS HEREBY ORDERED THAT the deadline for
defendant The Ohio State University to move, answer, or otherwise plead to the complaint in the

above-captioned action is extended to JULY 13, 2020.

IT ISSO ORDERED.

— | \\ [Zorg Aigstane Laser

ELIZABETH A. PRESTON DEAVERS,
CHIEF Acie DGE UNITED STATES
DISTRICT COURT
